DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed September 8, 2020. Applicant elects Group I and DH-146.842 with traverse. Applicant traverses primarily that Group II is the use of Group I, claims 16-19 of Group II have been amended to comprise at least one cell of a Brassica carinata variety of claim 1, and there is no serious burden to examine all the claims. Applicant’s traversals are partly persuasive. Group II is rejoined with Group I. In Group III, claim 17 is rejoined and is understood by the Office that the cell is viable. However, it does not appear that the oil meal, protein isolate and biofumigant of claims 18 and 19 contain a viable cell, and there is no support in Applicant’s disclosure that they contain at least one viable cell of the B. carinata variety of claim 1. Claim 20 of Group III is not rejoined because crushed, non-viable seed also does not contain at least one viable cell of the B. carinata variety of claim 1. With regard to the different varieties of claim 3, these varieties have different morphological and physiological characteristics, and a prior art reference that discloses one variety would not necessarily disclose other varieties. Applicant does not indicate on the record they are obvious variants of each other. Searches of the prior art for the different Groups and varieties are not co-extensive of each other, and thus rejoining them would cause undue burden on Office resources. Claims 1-20 are pending. Claims 18-20 are withdrawn. Claims 1-17, to the extent of variety DH-146.842, are examined. The restriction is made FINAL. 
Specification

Page 33, paragraph [0039], states “The terms “Brassica carinata DH-146.194”, and “DH-146.842” are used interchangeably herein and refer to a plant of Brassica carinata DH-146.842, representative seed of which having been deposited under NCIMB Accession number 43006.” However, this is inconsistent with claim 3, which states that DH-146.194 and DH-146.842 are two different varieties having two different deposit accession numbers.
The disclosure contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See pages 63, 64 and 81, for example
Page 80 is a blank page. A blank page in the specification will result in a printer query should the instant application issues as a patent. Page 80 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claims 1-4, 7, 9 and 17, it is unclear what product is being claimed. It is unclear what physical embodiment “variety” constitutes. It is suggested “variety” be amended to “plant”.
	In claims 1 and 2, the metes and bounds of “commercial or check variety” are unclear. It is unclear what varieties are included or excluded. Also, if the claimed product were patented, would it be considered a “commercial” variety? The definition given on pages 33-34, paragraph [0040] does not adequately address this issue because “standard”, “often” and “current” are not clearly defined. Examples do not allow one skilled in the art to clearly determine what is encompassed and what is excluded from the claims. Moreover, it is unclear AAC-A120 and AGR044-312D-HP11 are publicly available or are reproducible.
	In claim 1, it is unclear whether the claimed variety has a total glucosinolate content that is reduced by at least 14% relative to all B. carinata varieties or to a particular B. carinata variety.
In claim 2, it is unclear whether the claimed variety has a total glucosinolate content that is reduced by at least 8 µmol per g relative to all B. carinata varieties or to a particular B. carinata variety.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 5, 6, 11, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed plant part encompasses a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.--(June 13, 2013). Page 39, paragraph [0083] gives examples of plant parts but does not define “plant part”. Additionally, due to gene segregation during sexual hybridization, a seed and progeny plant material obtained from a cross with a genetically distinct plant may not contain the glucosinolate content of the parent plant of the instant application and thus would be indistinguishable from a naturally occurring B. carinata plant or seed. Products of nature are not patentable. Claim 6 is included because the plant of claim 5 encompasses its F1 progeny seed. Claim 11 is included because “a portion of the genetic make up of the B. carinata variety of claim 1” does not necessarily include the portion that produces the 14% reduction in total seed glucosinolate content. 
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for deposited B. carinata seeds of variety DH-146.842, does not reasonably provide enablement for any B. carinata variety having a total glucosinolate content that is reduced by at least 14% or reduced by at least 8 µmol per g of seed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance Id.
In Applicant’s working examples, Applicant discloses four deposited B. carinata varieties designated as DH-146.047, DH-146.194, DH-146.214 and DH-146.842 (Ex. 1). In subsequent working examples, these four varieties were assessed for various agronomic characteristics, grain yield, quality and multi-year performance (Tables 1-13).
The claims are not fully enabled because Applicant does not disclose how one skilled in the art can make the claimed product. All of Applicant’s working examples begin with the four deposited varieties. Applicant does not disclose the parents used to produce the claimed plant, or the structure(s) of gene(s) which would result in a plant having the claimed characteristics when expressed. Applicant does not disclose whether the parents are publicly available or reproducible. The state of the prior art does not teach the gene(s) which would produce the claimed reduction in total glucosinolate content. Applicant discloses general breeding techniques but without a disclosure as to what the starting materials are, i.e., the genetic makeup of the parents which when crossed, would produce the claimed plant, one skilled in the art can produce the claimed invention without undue experimentation. 
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
s 1, 2 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, the specification itself must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as set forth above. The claimed invention lacks adequate written description because the claimed variety is only described by its reduction in total glucosinolate content when compared to an undisclosed commercial or check variety. No morphological and physiological characteristic is recited. Applicant does not adequately disclose a representative number of ways to achieve the claimed product. Applicant is pre-empting and capturing innovations beyond what is described. The claims encompass any and all modifications to a plant to achieve the recited reduction in total glucosinolate content. Applicant does not adequately describe elements or factors that would produce the claimed reduction in total glucosinolate content as broadly claimed. The claims encompass any element or factor, so long as it produces the reduction in total glucosinolate content. The disclosure of four varieties by accession numbers is not representative of all the different ways of reducing total glucosinolate content, and encompasses embodiments that Applicant did not 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12. 	Claims 1, 2 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denolf, P. (US 20140137294 (A)). The product claims encompass a B. carinata plant and seed obtained by any method. Denolf teaches a B. carinata plant, F1 seed, F1 plant and cells having reduced total glucosinolate content ([0233], [0202]). Denolf further teaches methods of producing a B. carinata plant having a desired trait and method for  by the prior art, absent evidence to the contrary.
Remarks
13. 	No claim is allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PHUONG T BUI/Primary Examiner, Art Unit 1663